Citation Nr: 1220219	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-50 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include central auditory processing disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss.

A video conference hearing was held in November 2011 with the Veteran in St. Louis, Missouri, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The Board notes that the Veteran also perfected an appeal for service connection for residuals of a toe injury of the left foot, which was also denied in the March 2009 rating decision promulgated by the RO.  However, in a September 2010 rating decision, the RO granted service connection for traumatic arthritis of the left great toe and assigned a 10 percent rating effective July 21, 2008.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

During the Veteran's May 1977 enlistment examination, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
25
15
5
5
5

During a November 1978 examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
NR
5
LEFT
25
20
10
NR
0

These findings indicate some preexisting left ear hearing loss at the time of enlistment.

The Veteran was afforded a VA examination in November 2008.  Puretone thresholds did not meet the VA criteria for hearing loss.  However, speech recognition scores were 88 percent bilaterally.  The examiner stated that hearing loss was at least as likely as not related to the Veteran's exposure to artillery and gunfire.  However, the examiner made no reference to the Veteran's puretone thresholds in service.  In a subsequent addendum, the examiner clarified that the Veteran's poor speech discrimination was an indication of a central auditory processing disorder.  She did not clarify whether this condition was related to service.

Another VA examination was conducted in August 2010.  Again, puretone thresholds did not meet the VA criteria for hearing loss.  Speech recognition scores were also 94 percent or greater bilaterally, meaning the Veteran did not have hearing loss for VA purposes.  The examiner stated that it was less likely than not that the Veteran had a central auditory processing disorder.

VA has a duty to provide medical examination or opinion when necessary to decide a case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, although the Veteran has already been afforded two VA examinations, the Board finds that an additional examination is needed to resolve the conflicting opinions in this case and accurately assess the nature and etiology of all possible conditions related to the Veteran's claimed hearing loss.

In addition, service treatment records dated November 1977 show the Veteran complained of nausea.  Additional records dated February 1978 show complains of dizziness and head congestion.  In his November 2011 hearing testimony, the Veteran stated that in addition to hearing loss, he experienced balance problems, vertigo, headaches, and nausea.  It is unclear as to whether these complaints are indicative of a central auditory processing disorder or are indicative of some other ear disease such as Meniere's disease.  Therefore, on examination, these matters should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an audiologist to determinate the nature and etiology of his claimed hearing loss disability.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests should be performed, included puretone threshold testing and Maryland CNC speech recognition testing.  

The examiner should note all currently diagnosed conditions, and should specifically comment on whether the Veteran has a current diagnosis for any of the following conditions:

	a.) Unilateral or bilateral hearing loss;

	b.) Central auditory processing disorder; or

	c.) Other ear disease such as Meniere's disease.

For each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not that the condition was incurred in service or otherwise related to service.  

If current hearing loss is diagnosed, the examiner should comment on whether the Veteran's preexisting left ear hearing loss, evident on entrance in May 1977 and again in November 1978, was aggravated beyond its normal progression during the Veteran's period of active service.  Noise exposure in service is conceded.

In providing the requested opinions, the examiner should specifically reference the May 1977 and November 1978 examinations in service, the November 2008 and August 2010 VA examination findings, and the Veteran's November 2011 hearing testimony.  The examiner should provide a complete rationale for all opinions offered.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  The examiner should review the entire record, and provide a complete rationale for all opinions offered.  The examiner should specifically comment on audiometric findings in service which demonstrate some hearing loss in the left ear on enlistment (25 decibel loss at 500 Hertz in the left ear; see also, Hensley v. Brown, 5 Vet. App. at 157 (the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss)). 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


